DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.11, 051, 697. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim discloses all the limitations of examining claim 1 [see column 11 lines 7-45].
Claims 2-7 are rejected for the same reasons because they depend on claim 1.

Claim 8 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No.11, 051, 697. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim discloses all the limitations of examining claim 6 [see column 12 lines 7-45].
Claims 9-13 are rejected for the same reasons because they depend on claim 1.

Prior arts
Marchitto et al (Pub. No.: 2002/0016533).
Marchitto et al disclose a transillumination imaging system, for use in capturing a multispectral image of a deep internal structure of an object with reduced noise from surface reflections, to produce a high contrast-ratio image of deep internal structure using high laser power (0037; 0051; 0058; 0068-0069), said trans-illumination imaging system comprising: Means to transmit a beam of light comprising two or more different wavelengths, i.e. 660 and 940nm (0030; 0037-0040; 0051; 0062; Figs. 1-5); a photo detector array including lenses or polarizers, filters and or apertures (0036-0038; 0068-0069: Here, the Examiner notes that the present specification discloses that lenses restrict the FOV and that the present rejection relies on Marchitto, in the alternative, to teach the optical element for each photo detector); wherein said first maximum angle of said scan pattern is configured so that said scanned light falls on a substantially small portion, e.g. a target region, of the object in the first direction and said restricted FOV of each said photo detector is not aligned with said plurality of optical paths of said scan pattern because the detector is on the other side of the body (0069); and wherein each said restricted FOV photo detector is thereby configured to detect said scanned two or more wavelengths of light after being differentially absorbed by the internal structure and the surrounding areas,
with reduced noise from surface reflections (0051; 0068-0069); each said photo detector further configured to output a signal of a contrast formed by the absorption spectrum of said two or more wavelengths by the internal structure (0029-0030; 0035- 0040; 0050-0053; 0068-0069). Marchitto also discloses positioning a lens with the detector or a partial reflector (0069; Fig. 4).
But Marchitto et al fail to disclose all the limitations of the independent claims,

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/              Primary Examiner, Art Unit 3793